Exhibit 10.1

 

 

SENIOR B PREFERRED SHARE PURCHASE AGREEMENT

 

This Senior B Preferred Share Purchase Agreement (this “Agreement”), dated as of
October 29, 2014, is entered into between Windset Holdings 2010 Ltd., a Canada
corporation (the “Corporation”) and Apio, Inc., a Delaware corporation and a
wholly-owned subsidiary of Landec Corporation, a Delaware corporation (the
“Investor,” and together with the Corporation, the “Parties” or each, a
“Party”).

 

RECITALS:

 

WHEREAS, the Corporation has authorized 70,000 Senior B Preferred shares (the
“Senior B Preferred Shares”), 150,000 Senior A Preferred shares (the “Senior A
Preferred Shares”), 186,320 Junior Preferred shares (the “Junior Preferred
Shares”), and 1,000 Common shares (the “Common Shares”) of the Corporation; and

 

WHEREAS, the Corporation wishes to sell to the Investor, and the Investor wishes
to purchase from the Corporation, all 70,000 of the Senior B Preferred Shares
(the “Purchased Shares”), subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

Article I

 

Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise, or any Associate thereof; provided that each
member of the Newell Family Group, each member of the Windset Group, Renewable
Fibre Corp., Braeside Breeders Ltd., Sylviaville Enterprises Ltd., Windset
Labour Management Ltd., Dr. John P. Newell Medical Services Ltd. and Station
Square Medical Clinic Ltd. shall be deemed “Affiliates” of the Corporation.

 

“Agreement” has the meaning set forth in the preamble.

 

“Associate” where used to indicate a relationship with any Person, means:

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 2 -

 

 

 

(i)

any Person of which such Person owns, directly or indirectly, voting securities
carrying more than 10% of the voting rights attached to all voting securities of
the corporation for the time being outstanding;

 

 

(ii)

any partner of that Person;

 

 

(iii)

any trust or estate in which such Person has a substantial beneficial interest
or as to which such Person serves as a trustee or in a similar capacity;

 

 

(iv)

any relative of that Person who resides in the same home as such Person;

 

 

(v)

any Person who resides in the same home as that Person and to whom that Person
is married or with whom that Person is living in a conjugal relationship outside
marriage; or

 

 

(vi)

any relative of a Person mentioned in clause (v) who has the same home as that
Person.

 

“Audited Financial Statements” has the meaning set forth in Section 3.05.

 

“Balance Sheet” has the meaning set forth in Section 3.05.

 

“Balance Sheet Date” has the meaning set forth in Section 3.05.

 

“Business Day” means any day of the year, other than a Saturday, Sunday or any
day on which major banks are closed for business in Vancouver, British Columbia
and San Francisco, California.

 

“Business” means the business of the Windset Group as conducted on the date
hereof and as presently proposed to be conducted, including the operation of
greenhouses, and the marketing, distribution and sale of fruits and vegetables,
in Canada and the United States.

 

“Closing” has the meaning set forth in Section 2.04.

 

“Closing Date” has the meaning set forth in Section 2.04.

 

“Corporation” has the meaning set forth in the preamble.

 

“Constating Documents” means the certificate of incorporation, amalgamation,
continuance or other formation and the by-laws, articles, memorandum or other
organizational documents of a Person, as applicable.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the
Corporation and the Investor concurrently with the execution and delivery of
this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

- 3 -

 

 

“Dollars” or “US$” means the lawful currency of the United States.

 

“Employees” means those Persons employed immediately prior to the Closing by any
member of the Windset Group.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Financial Statements” has the meaning set forth in Section 3.05.

 

“GAAP” means those accounting principles which are recognized as being generally
accepted in Canada from time to time as set forth in the CPA Canada Handbook
published by Chartered Professional Accountants of Canada (as revised from time
to time).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Interim Balance Sheet” has the meaning set forth in Section 3.05.

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.05.

 

“Interim Financial Statements” has the meaning set forth in Section 3.05.

 

“Investor” has the meaning set forth in the preamble.

 

“Knowledge” or any other similar knowledge qualification, means the actual or
constructive knowledge of any director or officer of the Corporation, after due
inquiry, and shall include Dr. John P. Newell, Sylvia Helen Newell, Steven
Newell, John Newell and Anthony Martin.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Windset Group,
individually or in the aggregate, or (b) the ability of the Windset Group,
individually or in the aggregate, to consummate the transactions contemplated
hereby on a timely basis.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 4 -

 

 

“Material Contracts” means:

 

 

(i)

each Contract of any member of the Windset Group involving aggregate
consideration in excess of US$1,000,000 and which, in each case, cannot be
cancelled by such member of the Windset Group without penalty or without more
than 90 days’ notice; and

 

 

(ii)

any other Contract with annual payments or payables equal or greater to
US$100,000 that is material to any member of the Windset Group and not
previously disclosed to the Investor.

 

“Newell Family Group” means Dr. John P. Newell, Sr., Sylvia Helen Newell, John
Newell, Jr., Steven Newell, Newell Capital Corporation, Newell Family Trust,
Braeside Breeders Ltd., Windset Trust, Windset North Trust, Newell Family Trust
2012 and Newell Joint Partner Trust.

 

“Party” has the meaning set forth in the preamble.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” means

 

(i)     those items set forth in Schedule “A” of the Disclosure Schedules;

 

(ii)     liens for Taxes not yet due and payable or being contested in good
faith by appropriate procedures and for which there are adequate accruals or
reserves on the Balance Sheet;

 

(iii)     mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the business of any member of the Windset Group;

 

(iv)     easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property held by the Corporation, which are not,
individually or in the aggregate, material to the business of any member of the
Windset Group; or

 

(v)     liens arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the business of any member of the Windset Group.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 5 -

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Purchased Shares” has the meaning set forth in the recitals.

 

“Related Party” means (i) each member of the Newell Family Group, (ii) each
director and executive officer of each member of the Windset Group, and (iii)
the Associates and Affiliates, as applicable, of each of the foregoing Persons;
provided that each member of the Newell Family Group, each member of the Windset
Group, Renewable Fibre Corp., Braeside Breeders Ltd., Sylviaville Enterprises
Ltd., Windset Labour Management Ltd., Dr. John P Newell Medical Services Ltd.
and Station Square Medical Clinic Ltd. shall each be deemed “Related Party” of
the Windset Group.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Senior A Preferred Shares” has the meaning set forth in the recitals.

 

“Senior B Preferred Shares” has the meaning set forth in the recitals.

 

“Share Certificate” has the meaning set forth in Section 2.03.

 

“Shareholders’ Agreement” has the meaning set forth in Section 6.02(i).

 

“Shares” means the Common Shares, Junior Preferred Shares, Senior A Preferred
Shares and Senior B Preferred Shares, or any of them, as the context may
require.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Transaction Documents” means this Agreement, the Shareholders’ Agreement and
Schedule “A” to the Articles of the Corporation (the “Share Rights Filing”).

 

“Windset Group” means the Corporation and each of its Subsidiaries or their
predecessors, as the case may be and as the context may require; and “member of
the Windset Group” means any one of them.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 6 -

 

 

Article II

 

Purchase and sale

 

Section 2.01     Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, the Corporation shall sell to the Investor, and
the Investor shall purchase from the Corporation, the Purchased Shares, which,
after the purchase, will constitute 100% of the outstanding Senior B Preferred
Shares, free and clear of all Encumbrances.

 

Section 2.02     Purchase Price. The purchase price for the Purchased Shares
shall be US$7,000,000 (the “Purchase Price”).

 

Section 2.03     Transactions to be Effected at the Closing.

 

(a)     At the Closing, the Investor shall deliver to the Corporation:

 

(i)     the Purchase Price by wire transfer of immediately available funds to an
account of the Corporation, such account to be designated in writing by the
Corporation to the Investor; and

 

(ii)     the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by the Investor at or prior
to the Closing pursuant to Section 6.03 of this Agreement.

 

(b)     At the Closing, the Corporation shall deliver to the Investor:

 

(i)     a share certificate evidencing the Purchased Shares registered in the
name of the Investor (the “Share Certificate”); and

 

(ii)     the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by the Corporation at or
prior to the Closing pursuant to Section 6.02 of this Agreement.

 

Section 2.04     Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Purchased Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10:00 a.m., Vancouver time, at
the later of (x) the date hereof, and (ii) no later than two Business Days after
the last of the conditions to Closing set forth in Article VI have been
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date), at the offices of Fasken Martineau DuMoulin LLP,
2900 - 550 Burrard Street, Vancouver, British Columbia, V6C 0A3, or at such
other time or on such other date or at such other place as the Corporation and
the Investor may mutually agree upon in writing (the day on which the Closing
takes place being the “Closing Date”).

 

Section 2.05     Use of Funds. The Corporation covenants to use all of the
Purchase Price (excluding any costs and expenses associated with the
consummation of this Agreement) to fund expansion and renovation of the Business
and is not to be used for the Corporation’s working capital needs or to repay
any indebtedness of the Corporation.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 7 -

 

 

Article III

 

Representations and warranties of Each Member of the Windset GrouP

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, each member of the Windset Group represents and warrants to the
Investor, severally and not jointly, that the statements contained in this
Article III are true and correct as of the date hereof.

 

Section 3.01     Organization, Authority and Qualification of each member of the
Windset Group. Each member of the Windset Group is a duly organized, validly
existing and in good standing and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it has been and is currently conducted.
Section 3.01 of the Disclosure Schedules sets forth each jurisdiction in which
each member of the Windset Group is licensed or qualified to do business, and
each member of the Windset Group is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business as currently conducted makes such
licensing or qualification necessary except for any jurisdiction(s) in which the
failure to so qualify would not have a Material Adverse Effect. All corporate
actions taken by each member of the Windset Group in connection with this
Agreement and the other Transaction Documents will be duly authorized on or
prior to the Closing. None of such actions will result in any violation of, be
in conflict with, or constitute a default, in any material respect, under any of
its organizational documents or any law, statute, regulation, ordinance,
contract, agreement, instrument, judgment, decree or order to which each member
of the Windset Group is a party or by which each member of the Windset Group or
its assets may be bound.

 

Section 3.02     Capitalization.

 

(a)     Immediately prior to the sale of the Purchased Shares to the Investor,
the authorized capital stock of the Corporation consists of 1,000 Common Shares,
all of which are issued and outstanding, 186,320 Junior Preferred Shares, all of
which are issued and outstanding, 150,000 Senior A Preferred Shares, all of
which are issued and outstanding, and 70,000 Senior B Preferred Shares, none of
which are issued and outstanding. Section 3.02(a) of the Disclosure Schedules
sets forth the Corporation’s capitalization immediately prior the sale of the
Purchased Shares, including the Shares outstanding, the names of the Persons
holding the Shares and the tax residency of each of such Persons. All of the
Shares have been duly authorized, and all of the issued and outstanding Shares
and are validly issued, fully paid and non-assessable, and are free and clear of
all Encumbrances. Upon consummation of the transactions contemplated by this
Agreement, the Investor shall own all of the Purchased Shares, free and clear of
all Encumbrances, and the capitalization of the Corporation shall be as set
forth in Section 3.02(a) of the Disclosure Schedules.

 

(b)     All of the Shares have been issued in compliance with applicable Laws.
None of the Shares have been issued in violation of any agreement, arrangement
or commitment to which each member of the Windset Group is a party or is subject
to or in violation of any pre-emptive or similar rights of any Person.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 8 -

 

 

(c)     Other than as set forth in Section 3.02(c) of the Disclosure Schedules,
there are no outstanding or authorized options, warrants, convertible securities
or other rights, agreements, arrangements or commitments of any character
relating to the capital stock of each member of the Windset Group or obligating
each member of the Windset Group to issue or sell any shares of capital stock
of, or any other interest in, each member of the Windset Group. Each member of
the Windset Group does not have outstanding or authorized any stock
appreciation, phantom stock, profit participation or similar rights. Other than
the Shareholders’ Agreement, there are no voting trusts, shareholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.

 

Section 3.03     No Subsidiaries. Except as set forth in Section 3.03 of the
Disclosure Schedules, each member of the Windset Group does not, directly or
indirectly, own or have the right to acquire any equity interest in any
corporation, limited liability company, partnership, joint venture, trust or
other business organization. Section 3.03 of the Disclosure Schedules sets forth
a true and correct copy of the organization chart of the Windset Group.

 

Section 3.04     No Conflicts; Consents. The execution, delivery and performance
by the Corporation of this Agreement and the other Transaction Documents, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of each member of the Windset Group; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to each member of the Windset Group; (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which each member of the Windset Group is a
party or by which each member of the Windset Group is bound or to which any of
their respective properties and assets are subject or any Permit affecting the
properties, assets or business of each member of the Windset Group; or
(d) result in the creation or imposition of any Encumbrance other than Permitted
Encumbrances on any properties or assets of each member of the Windset Group. No
consent, license, order, permit, approval, authorization, declaration of,
payment to or filing with any Governmental Authority (collectively,
“Authorizations”) is required by or with respect to each member of the Windset
Group in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 3.05     Financial Statements. Complete copies of the Windset Group’s
audited financial statements consisting of the balance sheet of the Windset
Group as of December 31, 2013 and December 31, 2012 and the related statements
of income and retained earnings, shareholders’ equity and cash flow for the
years then ended (the “Audited Financial Statements”), and unaudited financial
statements consisting of the balance sheet of the Windset Group as of June 30,
2014, and the related statements of income and retained earnings, shareholders’
equity and cash flow for the six month period then ended (the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”) have been made available to the Investor. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments (the effect of which
will not be materially adverse). The Financial Statements are based on the books
and records of the Windset Group, and fairly present the financial condition of
the Windset Group as of the respective dates they were prepared and the results
of the operations of the Windset Group for the periods indicated. The balance
sheet of the Windset Group as of December 31, 2013 is referred to herein as the
“Balance Sheet” and the date thereof as the “Balance Sheet Date” and the balance
sheet of the Windset Group as of June 30, 2014 is referred to herein as the
“Interim Balance Sheet” and the date thereof as the “Interim Balance Sheet
Date.” Each member of the Windset Group maintains a standard system of
accounting established and administered in accordance with GAAP.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 9 -

 

 

Section 3.06     Absence of Certain Changes, Events and Conditions. Except as
provided in Section 3.06 of the Disclosure Schedules, since the Balance Sheet
Date, and other than in the ordinary course of business consistent with past
practice, there has not been, with respect to each member of the Windset Group,
any:

 

(a)     event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)     other than the Articles of Amendment of the Corporation filed July 15,
2014 and as may be effected in connection with the consummation of the
transactions contemplated by this Agreement, amendment of the charter, by-laws
or other organizational documents of the Corporation.

 

(c)     acceleration, termination, material modification to or cancellation of
any Material Contract to which each member of the Windset Group is a party or by
which it is bound.

 

Section 3.07     Inventories. The inventories of each member of the Windset
Group (i) are in good, merchantable and usable condition, (ii) are reflected in
the Balance Sheet at the lower of cost or market in accordance with GAAP, and
(iii) are of a quality and quantity usable in the ordinary course of business.
The inventory obsolescence policies of each member of the Windset Group are
appropriate for the nature of the products sold and the marketing methods used
by each member of the Windset Group, the reserve for inventory obsolescence
contained in the Balance Sheet fairly reflects the amount of obsolete inventory
as of its date.

 

Section 3.08     Undisclosed Liabilities. Each member of the Windset Group has
no liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (collectively, “Liabilities”), except (a)
those which are adequately reflected or reserved against in the Balance Sheet as
of the Balance Sheet Date (except for those as set forth in Section 3.08 of the
Disclosure Schedules), and (b) those which have been incurred in the ordinary
course of business consistent with past practice since the Balance Sheet Date
and which are not, individually or in the aggregate, material in amount.

 

Section 3.09     Material Contracts. Each Material Contract is valid and binding
on any member of the Windset Group in accordance with its terms and is in full
force and effect. Except as set forth in Section 3.09 of the Disclosure
Schedules, none of the Windset Group members or any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under),
or has provided or received any notice of any intention to terminate, any
Material Contract. No event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to the Investor.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 10 -

 

 

Section 3.10     Insurance. Section 3.10 of the Disclosure Schedules sets forth
a true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by any member of the
Windset Group or a Related Party relating to the Business, or any assets,
operations, Employees, contractors, officers and directors related to the same
(collectively, the “Insurance Policies”) and true and complete copies of such
Insurance Policies have been made available to the Investor. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement.
No member of the Windset Group nor any Related Party has received written notice
of cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of any member of the
Windset Group. All such Insurance Policies (a) are valid and binding in
accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. Except as set
forth on Section 3.10 of the Disclosure Schedules, there are no claims related
to the business of any member of the Windset Group pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights. Each
member of the Windset Group is not in default under, or has otherwise failed to
comply with, in any material respect, any provision contained in any such
Insurance Policy. The Insurance Policies are of the type and in the amounts
customarily carried by Persons conducting a business similar to any member of
the Windset Group and are sufficient for compliance with all applicable Laws and
Contracts to which any member of the Windset Group is a party or by which it is
bound.

 

Section 3.11     Legal Proceedings; Governmental Orders.

 

(a)     Except as set forth in Section 3.11(a) of the Disclosure Schedules,
there are no Actions pending or, to the Corporation’s Knowledge, threatened (a)
against or by any member of the Windset Group affecting any of its properties,
assets or customers (or by or against any Related Party thereof and relating to
any member of the Windset Group) that could reasonably be expected to exceed
$250,000 of liabilities; or (b) against or by any member of the Windset Group or
any Related Party that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b)     Except as set forth in Section 3.11(b) of the Disclosure Schedules,
there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting any member of the Windset Group or any
of its properties or assets. Each member of the Windset Group is in compliance
with the terms of each Governmental Order set forth in Section 3.11(b) of the
Disclosure Schedules. No event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 11 -

 

 

Section 3.12     Taxes. Except as set forth in Section 3.12 of the Disclosure
Schedules:

 

(a)     All Tax Returns required to be filed on or before the Closing Date by
each member of the Windset Group have been, or will be, timely filed. Such Tax
Returns are, or will be, true, complete and correct in all material respects.
All Taxes due and owing by each member of the Windset Group (whether or not
shown on any Tax Return) have been, or will be, timely paid.

 

(b)     Each member of the Windset Group and each Related Party has withheld and
paid each Tax required to have been withheld and paid in connection with amounts
paid or owing to any Employee, contractor, creditor, customer, shareholder or
other party, and complied with all information reporting and backup withholding
provisions of applicable Law.

 

(c)     There are no liens for Taxes (other than for current Taxes not yet due
and payable) on any member of the Windset Group relating to the Real Property.

 

(d)     No deficiencies for any Taxes have been proposed, asserted or assessed
in writing against any member of the Windset Group that are still pending.

 

Section 3.13     Books and Records. The minute books and stock record books of
the Corporation, all of which have been made available to the Investor, are
complete and correct in all material respects and have been maintained in
accordance with sound business practices. The minute books of the Corporation
contain accurate and complete records of all meetings, and actions taken by
written consent of, the shareholders, the board of directors and any committees
of the board of directors of the Corporation, and no meeting, or action taken by
written consent, of any such shareholders, board of directors or committee has
been held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all such books and records will be in the
possession of the Corporation or advisors to the Corporation known to the
Investor.

 

Section 3.14     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
subscription for Senior B Preferred Shares contemplated by this Agreement.

 

Section 3.15     Compliance With Export and Trade Laws. To the knowledge of the
Corporation, each member of the Windset Group is in material compliance with all
applicable United States and foreign government laws and regulations concerning
the exportation of any products, technology, technical data and services,
including those administered by, without limitation, the United States
Department of Commerce, the United States Department of State, and the United
States Department of the Treasury. To the knowledge of the Windset Group, each
member of the Windset Group is also in material compliance with United States
and international economic and trade sanctions, including those administered by
the Office of Foreign Assets Control within the United States Department of the
Treasury. To the knowledge of the Corporation, each member of the Windset Group
is also in material compliance with the antiboycott regulations administered by
the United States Department of Commerce, the Foreign Corrupt Practices Act, and
all laws and regulations administered by the Bureau of Customs and Border
Protection in the United States Department of Homeland Security.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 12 -

 

 

Section 3.16     Full Disclosure. The Windset Group has made available to the
Investor all the information available to the Windset Group that the Windset
Group has the lawful right to provide, and that the Windset Group reasonably
believes that Investor would need for deciding whether to acquire the Purchased
Shares. No member of the Windset Group has wilfully, knowingly or recklessly
made any untrue statement of a material fact, nor omitted to state a material
fact necessary, in order to make the statements contained in this Agreement, the
Transaction Documents, nor any other documents delivered, or caused to be
delivered, by the Corporation herewith or therewith untrue. No representation or
warranty by any member of the Windset Group in this Agreement and no statement
contained in the Disclosure Schedules to this Agreement or any certificate or
other document furnished or to be furnished to the Investor pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.

 

Article IV

 

Representations and warranties of the Investor

 

The Investor represents and warrants to the Corporation that the statements
contained in this Article IV are true and correct as of the date hereof.

 

Section 4.01     Organization and Authority of the Investor. The Investor is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware. The Investor has full corporate power and authority to
enter into this Agreement and the other Transaction Documents to which the
Investor is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by the Investor of this Agreement and any other Transaction
Document to which the Investor is a party, the performance by the Investor of
its obligations hereunder and thereunder and the consummation by the Investor of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of the Investor. This Agreement has
been duly executed and delivered by the Investor, and (assuming due
authorization, execution and delivery by the Corporation) this Agreement
constitutes a legal, valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms. When each other Transaction
Document to which the Investor is or will be a party has been duly executed and
delivered by the Investor (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of the Investor enforceable against it in accordance with its
terms.

 

Section 4.02     No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of the Investor.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 13 -

 

 

Section 4.03     Sufficiency of Funds. the Investor has sufficient cash on hand
or other sources of immediately available funds to enable it to make payment of
the Purchase Price and consummate the transactions contemplated by this
Agreement.

 

Article V

 

Covenants

 

Section 5.01     Confidentiality. Following the Closing Date, the Corporation
shall, and shall cause members of the Windset Group and the Related Parties to,
hold, and shall use its reasonable best efforts to cause its or their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning this Agreement and the Transaction Documents, except to the
extent that the Corporation can show that such information (a) is generally
available to and known by the public through no fault of the Windset Group, a
Related Party, or their respective Representatives; or (b) is lawfully acquired
by the Windset Group, a Related Party or their respective Representatives from
and after the Closing Date from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation. If the Windset
Group, a Related Party or their respective Representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, the Corporation shall promptly notify the Investor in
writing and shall disclose only that portion of such information which the
Corporation is advised by its counsel in writing is legally required to be
disclosed, provided that the Corporation shall use reasonable best efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.

 

Section 5.02     Closing Conditions. From the date hereof until the Closing,
each Party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in
Article VI hereof.

 

Section 5.03     Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement or their Affiliates shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior consent of
the other party (which consent shall not be unreasonably withheld or delayed),
and the Parties shall cooperate as to the timing and contents of any such
announcement.

 

Section 5.04     Further Assurances. Following the Closing, each of the Parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 14 -

 

 

Article VI

 

Conditions to closing

 

Section 6.01     Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

 

(a)     No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)     All approvals, consents and waivers necessary to consummate the
transactions contemplated by this Agreement shall have been received, and
executed counterparts thereof shall have been delivered to the Investor at or
prior to the Closing.

 

Section 6.02     Conditions to Obligations of the Investor. The obligations of
the Investor to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or the Investor’s waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)     The representations and warranties of the Corporation contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)     Each member of the Windset Group shall have duly performed and complied
in all material respects with all agreements, covenants and conditions required
by this Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, the Corporation shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

 

(c)     No Action shall have been commenced against the Corporation which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.

 

(d)     All approvals, consents and waivers necessary to consummate the
transactions contemplated by this Agreement shall have been received, and
executed counterparts thereof shall have been delivered to the Investor at or
prior to the Closing.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 15 -

 

 

(e)     There shall not have occurred any Material Adverse Effect, nor shall any
event or events have occurred that, individually or in the aggregate, with or
without the lapse of time, could reasonably be expected to result in a Material
Adverse Effect.

 

(f)     The Transaction Documents (other than this Agreement) shall have been
executed and delivered by the parties thereto, on terms both satisfactory and
tax advantageous the Parties, and true and complete copies thereof shall have
been delivered to the Investor.

 

(g)     The Investor shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of the Corporation, that (x) each
of the conditions set forth in Section 6.02(a) and Section 6.02(b) have been
satisfied, and (y) confirms that Steven Newell and John Newell continue to serve
as Chief Executive Officer and Chief Operating Officer, respectively, of the
Corporation.

 

(h)     As of the Closing Date, the Board shall be comprised of Dr. John P.
Newell, Sr., Sylvia Helen Newell, Steven Newell, John Newell, Jr. and Ron
Midyett, and each member of the Board shall have entered into indemnity
agreements in a form reasonably acceptable to the Investor.

 

(i)     The Corporation, the Investor, Newell Capital Corporation, Dr. John
Newell, Sr., John Newell, Jr., Steven Newell and Sylvia Helen Newell shall have
executed and delivered the Amended and Restated Shareholders’ Agreement of even
date herewith in a form reasonably acceptable to the Investor (the
“Shareholders’ Agreement”).

 

(j)     The Corporation shall have (x) filed the Articles of Amendment, in a
form reasonably acceptable to the Investor, with Industry Canada on or prior to
the Closing Date, which shall continue to be in full force and effect as of the
Closing Date, and (y) qualified the Shares under applicable Canadian securities
laws.

 

(k)     The Corporation shall have delivered to the Investor a good standing
certificate (or its equivalent) for the Corporation from the Registrar of
Companies of British Columbia and a compliance certificate for the Corporation
from Industry Canada.

 

(l)     The Corporation shall have delivered, or caused to be delivered, to the
Investor the Share Certificate, free and clear of Encumbrances.

 

(m)     The Corporation shall have delivered to the Investor such other
documents or instruments as the Investor reasonably requests and are reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

Section 6.03     Conditions to Obligations of the Corporation. The obligations
of the Corporation to consummate the transactions contemplated by this Agreement
shall be subject to the fulfilment or the Corporation’s waiver, at or prior to
the Closing, of each of the following conditions:

 

(a)     The representations and warranties of the Investor contained in
Article IV shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 16 -

 

 

(b)     All covenants, agreements and conditions contained in this Agreement to
be performed by the Investor on or prior to the Closing Date shall have been
performed or complied with in all material respects.

 

(c)     All authorizations, approvals or Permits of any Governmental Authority
that are required in connection with the lawful issuance and sale of the
Purchased Shares pursuant to this Agreement shall be obtained and effective as
of the Closing Date.

 

Article VII

 

Indemnification

 

Section 7.01     Survival. All representations and warranties in this Agreement
or in any instrument delivered pursuant to this Agreement shall survive the
Closing until the expiration of three (3) years from the Closing Date, and,
thereafter, to the extent a claim is made prior to such expiration with respect
to any breach of such representation, warranty or agreement, until such claim is
finally determined or settled; provided, that the representations and warranties
in Section 3.01, Section 3.02 and Section 4.01, and the covenants in
Section 2.05 shall survive indefinitely; provided further, that such expiration
shall not affect the rights of the Investor and its successors and assigns,
Subsidiaries and Affiliates and its and their respective officers, directors,
sellers, employees and agents to otherwise seek recovery for a claim arising out
of any fraud, wilful breach, or intentional misrepresentation by the Corporation
or any member of the Windset Group until the expiration of any applicable
statute of limitations with respect thereto. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.

 

Section 7.02     The Investor Warranty Claims. Except as hereinafter set forth,
the Corporation shall indemnify and hold harmless on an after-tax basis the
Investor and its successors and assigns, Subsidiaries and Affiliates and its and
their respective officers, directors, sellers, employees and agents, against,
and in respect of, any and all damages, claims, losses, liabilities (including
any tax liabilities resulting from indemnification payments) and expenses,
including, without limitation, reasonable legal, accounting and other expenses,
which may arise out of: (i) any misrepresentation in, or breach or violation of
this Agreement by any member of the Windset Group; (ii) any breach or
non-fulfillment of any of the representations, warranties, agreements,
obligations or covenants made in this Agreement by any member of the Windset
Group; or (iii) any inaccuracy or misrepresentation in the Schedules hereto or
in any certificate or document delivered in accordance with the terms of this
Agreement by any member of the Windset Group; provided however, that the
Investor shall be entitled to indemnification hereunder only when the aggregate
of all such the Investor Warranty Claims exceeds US$100,000; provided further
however that the cumulative liability of the Corporation for indemnification
payments hereunder shall not exceed US$7,000,000 (exclusive of all reasonable
expenses of investigation and reasonable attorneys’ fees and expenses incurred
by the Investor in connection with any action, suit or proceeding).

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 17 -

 

 

Section 7.03     Third Party Claims. Without regard to the limitations set forth
in Section 7.02 hereof, the Corporation shall indemnify and hold the Investor
and its successors and assigns, Subsidiaries and Affiliates and its and their
respective officers, directors, sellers, employees and agents harmless on an
after-tax basis against any and all damages, claims, losses, liabilities and
expenses, including, without limitation, reasonable legal, Tax, accounting and
other expenses, arising out of any legal, Tax, governmental or administrative
action, suit or proceeding against the Investor, which legal, Tax, governmental
or administrative action, suit or proceeding arises from the conduct of the
Business of the Windset Group prior to the Closing Date or from events that
occurred prior to Closing Date and relate to the ownership or condition of the
properties owned or leased by the Windset Group prior to the Closing Date.

 

Section 7.04     Notice of Claim. Upon obtaining knowledge thereof, the party to
be indemnified (the “Indemnified Party”) shall promptly notify the party
providing the indemnification (the “Indemnifying Party”) in writing of any
damage, claim, loss, liability or expense which the Indemnified Party has
determined has given or could give rise to a claim under this Article VII (such
written notice being hereinafter referred to as a “Notice of Claim”); provided
that the failure to provide prompt notice shall not relieve the Indemnifying
Party of its indemnification obligations hereunder. A Notice of Claim shall
contain a brief description of the nature and estimated amount of any such claim
giving rise to a right of indemnification.

 

Section 7.05     Defense of Third Party Claims. With respect to any claim or
demand set forth in a Notice of Claim relating to a third party claim, the
Indemnifying Party may defend, in good faith and at its expense, any such claim
or demand, and the Indemnified Party, at its expense, shall have the right to
participate in the defense of any such third party claim; provided, however,
that the Corporation shall not have the right to defend any claim with respect
to Taxes to the extent that resolution of such claim could affect the Tax
liability of the Investor, its Affiliates or Subsidiaries with respect to any
period. So long as the Indemnifying Party is defending in good faith any such
third party claim, the Indemnified Party shall not settle or compromise such
third party claim. If the Indemnifying Party does not so elect to defend any
such third party claim, the Indemnified Party shall have no obligation to do so.

 

Article VIII

 

Miscellaneous

 

Section 8.01     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred, provided, however, promptly following the Closing, the Corporation
shall reimburse the Investor for any documented reasonable expenses (whether
external or internal) arising in connection with the subscription for the
Purchased Shares contemplated by this Agreement in excess of US$20,000.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 18 -

 

 

Section 8.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 8.02):

 

If to the Corporation:

Windset Holdings 2010 Ltd.

3660 41-B Street

Delta, BC Canada V4K 3N2

Facsimile:604-940-7711

E-mail:tmartin@windset.com

Attention:Chief Financial Officer

with a copy to:

Fasken Martineau DuMoulin LLP

2900-550 Burrard Street

Vancouver (BC) V6C 0A3, Canada

Facsimile:604-632-3124

E-mail:ajackson@fasken.com

Attention:Andrew P. Jackson

If to the Investor:

Apio, Inc.

P.O. Box 727

Guadalupe, California 93434

Facsimile:805-343-0745

E-mail:rmidyett@apioinc.com

Attention:Chief Executive Officer

with a copy to:

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, California 94105, U.S.A.

Facsimile:415-773-5759

E-mail: dolphhellman@orrick.com

Attention:Dolph Hellman

 

Section 8.03     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections and Disclosure Schedules mean the Articles and
Sections of, and Disclosure Schedules to this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Disclosure Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 19 -

 

 

Section 8.04     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 8.05     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 8.06     Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents and Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 8.07     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that prior to the Closing Date, the Investor may, without the prior written
consent of the Corporation, assign all or any portion of its rights under this
Agreement to one or more of its direct or indirect wholly-owned Subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

 

Section 8.08     No Third-party Beneficiaries. Except as provided in
Section 8.07 and Article VII, this Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 8.09     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 - 20 -

 

 

Section 8.10     Governing Law; Dispute Resolution Mechanism.

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of California without giving effect to any choice or conflict
of law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of California.

 

(b)     All disputes arising under the Agreement shall be resolved in the
following manner. The senior management of both parties shall meet to attempt to
resolve such disputes. If the senior management cannot resolve the disputes,
either party may make a written demand for formal dispute resolution and specify
therein the scope of the dispute. Within thirty (30) days after such written
notification, the parties agree to meet for one (1) day with an impartial
mediator and consider dispute resolution alternatives other than litigation. If
an alternative method of dispute resolution is not agreed upon within thirty
(30) days after the one day mediation, either party may begin litigation
proceedings.

 

Section 8.11     Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 8.12     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[The remainder of this page is intentionally blank.]

 

 
 

--------------------------------------------------------------------------------

 

 

 - 21 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

   

WINDSET HOLDINGS 2010 LTD.

                 

Per:

       

Name:

       

Title:

 

 

 

   

APIO, INC.

                 

Per:

       

Name:

       

Title:

 

 

 

 